By the Court,

Nelson, Ch. J.
The only question in the case material to notice is, whether the plaintiffs were warranted in striking out the special endorsements on the bill, so as to show a legal title in themselves.
The point I think was settled in Bank of Utica v. Smith, 18 Johns. R. 230. There the note was payable to die order of P. Smith, who endorsed it in blank ; and the cashier of the plaintiffs filled it up, payable to W. Fish, for the purpose of collection. When returned dishonored, the plaintiffs struck out the special endorsement, leaving it in blank. The court say that Fish never had any interest in the note; that he was the mere agent of the plaintiffs, and that it was *586settled in such a case that the holders might strike out the transfer, and make it payable to themselves. Dugan v. The United States, 3 Wheat. 172, is referred to, which is as strong a case as the one under consideration. That was a bill payable to the order of J. Clarke, and, by several intermediate endorsements, came to T. T. Tucker, treasurer of the U. S. or order. He purchased it for the government' with government funds. It was afterwards endorsed by him to Messrs. Willinks & Van Saphorst specially, by whom the bill was presented for acceptance, and acceptance refused. When produced, the last endorsement was still on the bill, and the objection taken that the plaintiffs could not recover without showing a re-endorsement. But the court held that the case fairly implied that the endorsees were merely agents for collection, and that in such cases re-endorsement was unusual and unnecessary. In this case the agency is expressly proved, after which there can be no possible objection to- the owners, the principals, when the paper is returned, striking out all subsequent endorsements ; even before the return, they might revoke the authority, and forbid the collection ; and surely, when returned, and the agency at an end, they may obliterate the evidence of the authority.
It was said that paroi evidence was inadmissible to show that the plaintiffs owned the note. But it is every day’s practice in the collection of notes and bills, to admit proof of the real owner, and to regard him as the party, though the suit may be in a different name.
The opinion in the case of Dugan v. The United States, goes much farther than is necessary here : for it was held, that if any person -endorse to another a bill of exchange, whether for value or collection, and shall come again to the possession of it, he shall be regarded, unless the contrary appear, as a bona fide holder, and may recover, notwithstanding there may be subsequent endorsements in full, without re-endorsement.
New trial denied. -